DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 2 as shown in figs. 3F and 4 (claims 1-5, 7-20 readable thereon) in the reply filed on 4/14/2022 is acknowledged.
Drawings
The drawings are objected to because as can be seen in figs. 2, 4, and 5, the X, Y, Z orientation indicator is not drawn correctly and states X, Y, Y.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-10 and claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “insulating material longitudinally adjacent the conductive structures” at lines 2-3.  It is unclear as to what element the limitation “conductive structures” is referring to.
Claim 1 recites the limitation “stacked tiers each comprising conductive material and insulating material longitudinally adjacent the conductive structures” at lines 2-3.  It may be assumed that that limitation “conductive structures” is referring to the only conductive element recited thus far in the claim, which is the limitation “conductive material” recited at line 2.  If this is the case, it is unclear how two elements that are longitudinally adjacent can be considered a stacked tier which requires elements to be formed above other element.
Claim 16 recites the limitation “stadium structures extending in parallel in a first horizontal direction” at line 5 and recites “a second staircase structure in series with the first staircase structure in the first horizontal direction” at lines 9-10.  To determine the basic way to use the terms parallel and series, according to fig. 2, the first horizontal direction is the X-direction.  Paragraph 67 of the instant application describes 218b and 218a extending parallel in the x-direction and 218c and 218a extending in series as also in the x-direction.  The specification appears to imply that stadium structure aligned in the X-direction are in series while stadium structures adjacent to each other in the Y-direction are parallel, however, line 5 and line 9 of claim 16 appears to use contradicting parallel/series language to mean the same direction and this is unclear.
Claim 18 recites the limitation “each of the stadium structures” at line 4 and “one of the stadium structures” at line 5.  It is unclear as to what element said limitations are referring to, “stadium structures” as recited in claim 16 or “an additional one of the stadium structures” as recited in claim 17 or “additional stadium structures” as recited in claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi (US PGPub 2012/0132983).
Re claim 1: Fukuzumi teaches (e.g. figs. 14, 15A, 15B, 18) a semiconductor device, comprising: stacked tiers (pairs of 15, 16; hereinafter “ST”) each comprising conductive material (electrode film 16; e.g. paragraph 38) and insulating material (insulating films 15; e.g. paragraph 38) longitudinally adjacent the conductive structures (45, 93 as shown in fig. 3 but not labeled in figs. 15B and 18); stadium structures (two stadium structures aligned in the x-direction shown in fig. 14 and from the side view in fig. 15B; hereinafter “SS”) each comprising opposing staircase structures (SS has opposing staircase structures; hereinafter “OSS”) having steps comprising lateral ends of the stacked tiers (ST); at least one filled opening (regions between plural ST as shown in fig. 14 is provided with interlayer insulating film 58; e.g. paragraph 54 and shown more clearly in fig. 4A; hereinafter “O”) laterally intervening between at least two of the stadium structures (SS), the at least one filled opening (O) extending through the stacked tiers (ST) and continuously across entire lengths of the at least two of the stadium structures (SS); conductive contact structures (45) coupled to the conductive material (16) of the stacked tiers (ST) at the steps of the opposing staircase structures (OSS) of at least one of the stadium structures (SS); and conductive routing structures (leading interconnect 94; e.g. paragraph 95) coupled to and extending completely between pairs of the conductive contact structures (45, 93) to form at least one continuous conductive path extending completely across each of the stacked tiers (ST).
Re claim 2: Fukuzumi teaches the semiconductor device of claim 1, further comprising additional conductive routing structures (leading interconnect 95; e.g. paragraph 95) coupled to at least some of the conductive contact structures (93) and extending to at least one string driver device.
Re claim 3: Fukuzumi teaches the semiconductor device of claim 1, wherein the stadium structures (SS) comprise: at least two stadium structures (the two SS of the left side of fig. 14 which are disposed in the Y-direction from each other; hereinafter “2SS”) extending parallel to one another; and at least two additional stadium structures (the two SS of the right side of fig. 14 which are disposed in the Y-direction from each other; hereinafter “2ASS”) extending parallel to one another and in series (2SS and 2ASS disposed in series with each other) with the at least two stadium structures (2SS).
Re claim 4: Fukuzumi teaches the semiconductor device of claim 3, wherein the at least one filled opening (O) comprises: a first filled opening (portion of O between 2SS; hereinafter “1FO”) laterally intervening between the at least two stadium structures (2SS) and continuously extending across an entire length of each of the at least two stadium structures (2SS); and a second filled opening (portion of O between 2ASS; hereinafter “2FO”) laterally intervening between the at least two additional stadium structures (2ASS) and continuously extending across an entire length of each of the at least two additional stadium structures (2ASS).
Re claim 5: Fukuzumi teaches the semiconductor device of claim 3, wherein a first of the at least two additional stadium structures (bottom 2SS of fig. 14; hereinafter “12SS”) comprises a first group of steps comprising lateral ends (T24, T20, T16, T12 of 12SS; hereinafter “1GS”) of a first group of the stacked tiers (ST), and wherein a second of the at least two additional stadium structures (top 2SS of fig. 14; hereinafter “22SS”) comprises a second group of steps comprising lateral ends (T8, T4, T3, T7 of 22SS; hereinafter “2GS”) of a second, longitudinally lower group of the stacked tiers (ST).
Re claim 7: Fukuzumi teaches the semiconductor device of claim 1, wherein: four of the stadium structures (although only two strings are shown in fig. 14, fig. 3 shows that plural strings are present in the embodiment shown in fig. 14) extend parallel to one another in a first lateral direction (x-direction of fig. 14); and three of the filled openings (there would be three filled openings O in the instance of plural memory strings) extend parallel to one another in the first lateral direction (x-direction) and separating the four of the stadium structures from one another in a second lateral direction (y-direction) perpendicular to the first lateral direction.
Re claim 8: Fukuzumi teaches the semiconductor device of claim 1, wherein the conductive contact structures (45, 93) coupled to the conductive material (16) of the stacked tiers (ST) at steps of the opposing staircase structures (OSS) of the at least one of the stadium structures (SS) are substantially aligned (45, 93 contacting T7, T8 are substantially aligned) with one another across an entire length of the at least one of the stadium structures (SS).
Re claim 10: Fukuzumi teaches the semiconductor device of claim 1, wherein the at least one filled opening (O) comprises at least one opening substantially filled with at least one insulating material (O filled with silicon oxide; e.g. paragraph 54).
Re claim 11: Fukuzumi teaches (e.g. figs. 14, 15A, 15B, 18) a semiconductive device, comprising: a stack structure (stacked pairs of 15, 16; hereinafter “ST”) comprising a vertically alternating sequence of conductive material (electrode film 16; e.g. paragraph 38) and insulating material (insulating films 15; e.g. paragraph 38) arranged in tiers; stadium structures (two stadium structures aligned in the x-direction and sets of two stadium structures are offset in the y-direction as shown in fig. 14 and from the side view in fig. 15B; hereinafter “SS”) each comprising opposing staircase structures (SS has opposing staircase structures; hereinafter “OSS”) having steps comprising horizontal ends of the tiers of the stack structure (ST), the stadium structures (SS) extending in parallel (pairs of SS are aligned side-by-side extending in the x-direction) in a first horizontal direction (x-direction) and separated from one another (SS are offset in the y-direction) in a second horizontal direction (y-direction) orthogonal to the first horizontal direction by filled trenches (regions between plural ST as shown in fig. 14 is provided with interlayer insulating film 58; e.g. paragraph 54 and shown more clearly in fig. 4A; hereinafter “FT”); pairs of contact structures (93) physically contacting the conductive material (16) of at least some of the tiers (T24 and T23, T20 and T19, T16 and T15) of the stack structure (ST) at pairs of the steps of the opposing staircase structures (OSS) of one of the stadium structures (SS), the pairs of the steps (T24 and T23, T20 and T19, T16 and T15) located at substantially the same vertical position (T24 and T23, T20 and T19, T16 and T15 are at substantially the same vertical position) within the stack structure (ST) as one another; and for each of the pairs of contact structures (93), at least one routing structure (94) horizontally extending from and between a first contact structure (93 for T16) and a second contact structure (93 for T15) of the pair of the contact structures.
Re claim 12: Fukuzumi teaches the semiconductive device of claim 11, wherein each of the stadium structures (SS) is located at substantially the same vertical position (T16 and T15 are substantially at the same height) within the stack structure (ST) as each other of the stadium structures (SS).
Re claim 13: Fukuzumi teaches the semiconductive device of claim 11, wherein at least one of the stadium structures (SS) is located at a different vertical position (T16 and T15 are at different heights) within the stack structure (ST) than at least one other of the stadium structures (SS).
Re claim 14: Fukuzumi teaches the semiconductive device of claim 11, further comprising additional stadium structures (fig. 14 shows four stadium structures, upper left is SS1, upper right is SS2, lower right is SS3, and lower left is SS4) each comprising additional opposing staircase structures (OSS) having additional steps comprising additional horizontal ends of the tiers of the stack structure (ST), the additional stadium structures (SS2 and SS3 extend parallel to each other) extending in parallel with one another in the first horizontal direction (x-direction) and in series (SS2 and SS1 are disposed in series) with the stadium structures in the first horizontal direction (x-direction).
Re claim 15: Fukuzumi teaches the semiconductive device of claim 14, further comprising an elevated region (SS1) of the stack structure (ST) horizontally interposed between the stadium structures (SS) and the additional stadium structures (SS2) in the first horizontal direction, the elevated region (SS1) of the stack structure (ST) comprising a section including a vertically alternating sequence of additional insulative material (15) and the insulating material (15) horizontally surrounded in the first horizontal direction and the second horizontal direction by the vertically alternating sequence of the conductive material (16) and the insulating material (15).
Re claim 16: Fukuzumi teaches (e.g. figs. 14, 15A, 15B, 18) a semiconductive device, comprising: a stack structure (stacked pairs of 15, 16; hereinafter “ST”) comprising tiers vertically adjacent one another, each of the tiers comprising: a conductive structure (electrode film 16; e.g. paragraph 38); and an insulating structure (insulating films 15; e.g. paragraph 38) vertically adjacent the conductive structure (16); stadium structures (two stadium structures aligned in the x-direction and sets of two stadium structures are offset in the y-direction as shown in fig. 14 and from the side view in fig. 15B; hereinafter “SS”) extending in parallel in a first horizontal direction (x-direction) within the stack structure (ST), each of the stadium structures (SS) comprising: a first staircase structure (staircase structures which slope from upper left to lower right, hereinafter “1SS”) having negative slope and including first steps comprising first edges (steps of 1SS; hereinafter “1S”) of the tiers of the stack structure (ST); and a second staircase structure (staircase structures which slope from upper right to lower left, hereinafter “2SS”) in series with the first staircase structure (1SS) in the first horizontal direction (x-direction) and having positive slope, the second staircase structure (2SS) including second steps comprising second edges (steps of 2SS; hereinafter “2S”) of the tiers of the stack structure (ST); openings (regions between plural SS as shown in fig. 14 is provided with interlayer insulating film 58; e.g. paragraph 54 and shown more clearly in fig. 4A; hereinafter “O”) filled with insulating material interposed between the stadium structures (SS) in a second horizontal direction (y-direction) orthogonal to the first horizontal direction (x-direction), each of the openings (O) horizontally extending in the first horizontal direction (x-direction) from a vertically uppermost one of the first steps (1S) to a vertically uppermost one of the second steps (2S); conductive contact structures (93) on all of the first steps (1S) of the first staircase structure (1SS) and all of the second steps (2S) of the second staircase structure (2SS) of one of the stadium structures (SS); and conductive routing structures (leading interconnect 94; e.g. paragraph 95) contacting and horizontally extending between pairs of the conductive contact structures (93) terminating at substantially the same vertical position (T3, T4) as one another.
Re claim 17: Fukuzumi teaches the semiconductive device of claim 16, further comprising: additional conductive contact structures (93) on one or more of the first steps (1S) of the first staircase structure (1SS) and the second steps (2S) of the second staircase structure (2SS) of an additional one of the stadium structures (SS); and additional conductive routing structures (leading interconnect 95; e.g. paragraph 95) contacting and extending from the additional conductive contact structures (93) to at least one string driver device vertically underlying the stack structure (ST).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822